Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 2, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158038(63)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  STEPHANIE SHERMAN, KAYLA                                                                             Elizabeth T. Clement
  ROLLEND, AMANDA ROLLEND,                                                                             Megan K. Cavanagh,
                                                                                                                        Justices
  by her Next Friend JACOB MARCINIAK,
  and EMILY ROLLEND, by her Next
  Friend JACOB MARCINIAK,
               Plaintiffs-Appellees,
  v                                                                 SC: 158038
                                                                    COA: 333514
                                                                    Macomb CC: 2015-000040-NO
  ISRAEL BROS, INC.,
             Defendant-Appellant.
  ____________________________________/

        On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this appeal is considered, and the motion for reconsideration is
  DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 2, 2019
         d0624
                                                                               Clerk